      Case: 1:19-cr-00283-PAG Doc #: 21 Filed: 08/29/19 1 of 4. PageID #: 109



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                          )   CASE NO.: 1:19CR283
                                                   )
       Plaintiff                                   )   HON. PATRICIA A. GAUGHAN
                                                   )
vs.                                                )
                                                   )
TORIANO A. LEAKS, JR.,                             )   DEFENDANT’S TRIAL BRIEF
                                                   )
       Defendant                                   )
                                                   )

       Now comes Defendant Toriano A. Leaks, Jr., by and through undersigned counsel, and

respectfully submits his Trial Brief in this matter.

                                                       Respectfully submitted,

                                                       s/ Roger M. Synenberg
                                                       ROGER M. SYNENBERG (0032517)
                                                       Synenberg & Associates, LLC
                                                       55 Public Square, Suite 1331
                                                       Cleveland, OH 44113
                                                       (216) 622-2727
                                                       (216) 622-2707 FAX
                                                       lawoffice@synenberg.com

                                                       Counsel for Toriano A. Leaks, Jr.
      Case: 1:19-cr-00283-PAG Doc #: 21 Filed: 08/29/19 2 of 4. PageID #: 110



                                          TRIAL BRIEF

    A. STATEMENT OF THE FACTS

        On April 10, 2019, Bedford Police initiated a traffic stop on a vehicle that Defendant

Toriano A. Leaks, Jr. was driving through Bedford, Ohio. There were three other individuals in

the car at the time of the traffic stop. Mr. Leaks and front-seat passenger Dwayne Bolden were

on their way to work second shift when the vehicle was stopped. The owner of the vehicle,

Breana Binion, was in the back seat. Ms. Binion and the remaining rear-seat passenger, Spirit

Page-Fletcher, were to remain with the vehicle while Mr. Leaks and Mr. Bolden finished their

shift. At this time, all four individuals would return home.

        Subsequent to the traffic stop, Mr. Leaks was questioned by Bedford Police. Mr. Leaks

was aware that he possessed an outstanding warrant. As a result, Mr. Leaks initially gave police

his brother’s name. Once positively identified by Bedford Police, Mr. Leaks was notified of the

outstanding warrant for his arrest. Officers then conducted a search of the vehicle and located a

Glock handgun and several magazines of ammunition, hidden and out of sight, in front of the

rear left passenger’s seat.

        The evidence at trial will show that the other three passengers, Mr. Bolden, Ms. Binion,

and Ms. Page-Fletcher, all stated the gun belonged to Mr. Leaks. However, there is no physical

evidence or forensic testimony that can place the firearm in the hands of Mr. Leaks.

    1. STIPULATIONS

        Defendant Leaks and the United States have not entered into any stipulations.

    2. PROPOSED JURY INSTRUCTIONS

        The Defendant respectfully requests that this Honorable Court submit to the jury the joint

proposed instructions that the United States filed in this matter as Doc. # 18.



                                                 2
       Case: 1:19-cr-00283-PAG Doc #: 21 Filed: 08/29/19 3 of 4. PageID #: 111



    3. PROPOSED VOIR DIRE QUESTIONS

        The Defendant respectfully requests that this Honorable Court direct the joint proposed

questions to the jury panel during voir dire examination that the United States filed in this matter

as Doc. # 19.

    4. ANTICIPATED EVIDENTARY AND/OR LEGAL ISSUES

        There are no evidentiary and/or legal issues that the Defendant reasonably anticipates to

arise at trial at this time.

    5. ESTIMATED LENGTH OF TRIAL

        Undersigned counsel for Defendant Toriano A. Leaks, Jr. reasonably estimates that this

trial will have a length of two to three days.

    6. EXHIBITS

        Defendant’s exhibits will be marked before trial with exhibit stickers. Defendant will also

exchange its proposed Exhibit List with counsel for the United States and place all exhibits in

three-ring binders prior to trial in accordance with this Honorable Court’s order.

                                                     Respectfully submitted,

                                                     s/ Roger M. Synenberg
                                                     ROGER M. SYNENBERG (0032517)
                                                     Synenberg & Associates, LLC
                                                     55 Public Square, Suite 1331
                                                     Cleveland, OH 44113
                                                     (216) 622-2727
                                                     (216) 622-2707 FAX
                                                     lawoffice@synenberg.com

                                                     Counsel for Toriano A. Leaks, Jr.




                                                 3
      Case: 1:19-cr-00283-PAG Doc #: 21 Filed: 08/29/19 4 of 4. PageID #: 112



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. All other parties will be served by regular US mail.

Parties may access this filing through the Court’s system.


                                                      s/Roger M. Synenberg
                                                      ROGER M. SYNENBERG




                                                  4
